UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE GREGORY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert E. Payne, District
Judge. (CR-92-163)


Submitted:   September 22, 2004           Decided:   October 19, 2004


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Gregory, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice Gregory seeks to appeal the district court’s

order dismissing his motion for a writ of error as an unauthorized,

successive 28 U.S.C. § 2255 (2000) motion and denying his motion

for reconsideration.1   An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001); see also Reid, 369 F.3d at

370 (applying the certificate of appealability requirement to

appeals of denials of motions for reconsideration).          We have

independently reviewed the record and conclude that Gregory has not

made the requisite showing.   Accordingly, we deny a certificate of




     1
      By order filed April 5, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                               - 2 -
appealability and dismiss the appeal.2   We deny Gregory’s motions

for review of his claim pursuant to Brady v. Maryland, 373 U.S. 83

(1963). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




     2
      To the extent this appeal could be construed as a motion for
authorization to file a successive § 2255 motion, see United States
v. Winestock, 340 F.3d 200 (4th Cir. 2003), we deny authorization.

                              - 3 -